Citation Nr: 0413996	
Decision Date: 05/06/04    Archive Date: 06/10/04

DOCKET NO.  02-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
postoperative residuals of a fractured right mandible.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Waco, Texas, 
that granted service connection for residuals of a fracture 
of the right mandible and assigned a noncompensable 
evaluation.  Also in this decision the RO granted service 
connection for scar, right side of mouth, and assigned a 
noncompensable evaluation.  In addition, the RO denied 
service connection for a skin disability, back disability and 
respiratory disability.  Although the veteran initiated an 
appeal with respect to all of the issues arising out of the 
June 2002 rating decision, he limited his appeal as noted on 
his December 2002 substantive appeal to the issue for an 
increased evaluation for postoperative residuals of a 
fractured right mandible.


FINDING OF FACT

Service-connected postoperative residuals of a fracture of 
the right mandible are manifested by inter-incisal range of 
motion of 50 mm, no limitation on lateral excursion, and no 
malunion or nonunion of the mandible with displacement.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's service-connected residuals of a fracture of 
the right mandible have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.150 
including Diagnostic Codes 9903, 9904, 9905 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application for 
service connection for residuals of a fractured right 
mandible was received in September 2001.  Thereafter, in a 
January 2001 letter, the RO effectively informed the veteran 
of the evidence necessary to substantiate his claim.  He was 
also advised to provide information on additional treatment 
or evidence and was instructed on the procedures for 
identifying such evidence.  He was also furnished an 
appropriate form to consent to the release of additional 
information.  The January 2001 RO letter also informed the 
veteran of the efforts VA would undertake to obtain evidence 
in connection with his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board finds that the January 2001 
letter furnished the necessary VCAA notice to the veteran in 
a timely manner.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the 
veteran informed VA in the August 2002 notice of disagreement 
that he would be submitting private treatment records showing 
that he had displacement of the mandible with some loss of 
joint motion.  Thereafter, in March 2003, the RO contacted 
the veteran by telephone inquiring into the private medical 
records.  The veteran informed the RO that he had not 
received any private treatment records.  Thereafter, the RO 
informed the veteran that it would be sending him 
authorization for release of information forms (VA Forms 21-
4142) which would allow the RO to obtain these records.  
Along with these forms, the RO sent the veteran a letter in 
March 2003 informing him that he could submit private medical 
records to VA himself.  Unfortunately, the veteran submitted 
neither the medical records nor the completed VA Forms 21-
4142 which would have enabled the RO to obtain the records.  
At this point, it is pertinent to note "the duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Moreover, the appellant has been afforded 
the benefit of VA examinations during the appeal period, and 
was given the opportunity to attend a hearing which he 
declined.  In view of these actions, the Board finds that VA 
has fulfilled its duty to assist the veteran.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran with his 
claim, and adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  



II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medical records show that he fractured 
his right mandible in October 1991 after colliding with a 
team mate while playing flag football.  His jaw was wired 
shut and he was put on convalescent leave for two weeks.  He 
was then placed on light duty for two weeks.  Findings at 
separation in April 1992 revealed no deformity of the 
mandible.  Presently, the veteran complains of bilateral 
facial pain.

Since service connection was established, the veteran's 
service-connected residuals of a fractured mandible have been 
evaluated as noncompensable under 38 C.F.R. §4.150, 
Diagnostic Code 9904.  Under this Diagnostic Code, malunion 
of the mandible is assigned a noncompensable rating for 
slight displacement, a 10 percent rating for moderate 
displacement, and a 20 percent rating for severe 
displacement.  It is noted that the rating is dependent upon 
degree of motion and relative loss of masticatory function.

Moreover, nonunion of the mandible warrants a 10 percent 
rating if moderate and a 30 percent rating if severe. It is 
noted that the rating is dependent upon degree of motion and 
relative loss of masticatory function. 38 C.F.R. § 4.150, 
Diagnostic Code 9903.

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation, under 38 
C.F.R. § 4.150, Diagnostic Code 9905. Under this Diagnostic 
Code, a range of lateral excursion of zero to 4 mm. warrants 
a 10 percent rating.  An inter-incisal range of 31 to 40 mm. 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for an inter-incisal range of 21 to 30 mm. An 
inter-incisal range of 11 to 20 mm. warrants a 30 percent 
rating.  An inter-incisal range of zero to 10 millimeters 
warrants a 40 percent rating.  It is noted that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Initially, the Board notes that there has been no showing of 
either nonunion or malunion of the mandible resulting in 
displacement to any degree.  Thus, the criteria for a 
compensable evaluation under 38 C.F.R. § 4.150, Codes 9903 
and 9904 have not been met.

Moreover, the Board notes that the record does not establish 
that the veteran's disability is manifested by limited motion 
of temporomandibular articulation.  As indicated above, a 10 
percent evaluation is warranted for an inter-incisal range of 
31 to 40 mm.  However, findings at both the April 2002 and 
April 2003 VA examinations reveal an inter-incisal range of 
50 mm.  Also, these reports do not show limitation on range 
of lateral excursion, let alone of 0 to 4 mm. Accordingly, 
the Board concludes that these findings are insufficient to 
warrant a compensable (10 percent) evaluation under 38 C.F.R. 
§ 4.150, Code 9905.

Additional findings from the April 2002 and April 2003 VA 
examinations revealed no bone loss of the mandible, maxilla 
or hard palate and no loss of teeth due to loss of substance 
of body of the mandible or maxilla.  X-ray findings from 
these examinations revealed a healed right mandible angle 
fracture.  

While the veteran reports bilateral facial pain and was noted 
by the April 2002 VA examiner to hardly open his mouth, there 
was no objective evidence to show that pain on use of a joint 
or during flare-ups results in additional functional 
limitation due to pain to the extent that the mandible 
disability would approximate a compensable (10 percent 
disability) under the applicable limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the VA examiners in April 2002 
and April 2003 specifically stated that the veteran had no 
functional impairment due to loss of motion and masticatory 
function loss.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



